DETAILED ACTION
Applicant: BRUMMEL, Hans-Gerd; HEESCHE, Kai; & STERZING, Volkmar
Assignee: Siemens Aktiengesellschaft
Attorney: Arlen L. OLSEN (Reg. No.: 37,543)
Filing: §371 National Stage Application filed 13 September 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-15 are currently pending before the Office.

Priority
The instant application is a §371 National Stage Application for PCT/EP2018/056297 filed 13 March 2018 with priority to DE 10-2017-204434.9 filed 16 March 2017. 

Information Disclosure Statement
The information disclosure statements (IDSs) filed 09/13/2019 & 03/30/2020 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 includes the phrase “one or more laser beams are transmitted through the combustion chamber along different light paths” which is indefinite since it is not clear if the claimed “different light paths” refer back to the prior claimed “different light paths” from claim 1 or are different/new “different light paths”.  If they are the same “different light paths”, then the claim should be amended to “along the different light paths”.  If they are new/unique “different light paths”, then further detail should be added to differentiate the claim terms to make them clear, e.g. “different laser light paths”.  For purposes of examination, laser light and an optical sensor that use the same or different varied light paths will correspond to the claimed invention.
Claim 15 includes the phrase “having a computer program product” which is indefinite since it is unclear if it derives antecedent basis back to claim 14, from which claim 15 depends, and the limitation “A computer program product” or if it is a different “computer program product”.  Further detail must be added to clarify the relationship between the claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vally et al. (US Pat. 6,341,890) and Badami et al. (US Pub. 2015/0063412).
Regarding claim 1, Vally et al. discloses a method for measuring a gas temperature distribution in a combustion chamber (Vally et al.: Fig. 1 sensor 1 optical head 2 gas G; C.2:L.19-34 – detecting radiation from a gas in a given spectral band from a combustion chamber), wherein
a) in each case a specified spectral range of an optical spectrum (spectrometer means 4; C.3:L.19-64 – spectral response obtained) is selectively captured for each of  light paths passing through the combustion chamber (Fig. 1; C.2:L.19-34) using an optical sensor (spectrometer means 4 photodetectors 7) that is directed into the combustion chamber (Fig. 1; C.2:L.19-34);

    PNG
    media_image1.png
    306
    851
    media_image1.png
    Greyscale

b) a respective spectral intensity is ascertained for a respective spectral range (C.4:L.5-34 – determine concentration and temperature of gas molecule from spectral intensity) and assigned to a light path indication identifying the respective light path (Fig. 1; C.4:L.5-34);
c) the spectral intensities ascertained and the assigned light path indications (Fig. 1; C.4:L.5-34) are supplied as input data to a machine learning routine (C.4:L.23-38 thermodynamic model obtained from a neural network) that is trained for a reproduction of spatially resolved training temperature distributions (C.2:L.66-C.3:L.34 measuring temperature and concentration of gas; C.4:L.23-38 thermodynamic model), and
d) output data of the machine learning routine are output as gas temperature distribution (C.2:L.66-C.3:L.34; C.4:L.23-38).
However, Vally et al. fails to disclose detecting different light paths passing through the combustion chamber.
In a related field of endeavor, Badami et al. discloses a method for measuring a gas temperature distribution (Badami et al.: Fig. 4) in a combustion chamber (Fig. 3), wherein 
a) in each case a specified spectral range of an optical spectrum is selectively captured for different light paths (Fig. 3 detector 40 wavelength splitting device 45; ¶¶29-31) passing through the combustion chamber (30) using an optical sensor (40) that is directed into the combustion chamber (30); 

    PNG
    media_image2.png
    613
    1591
    media_image2.png
    Greyscale

b) a respective spectral intensity is ascertained and assigned to a light path indication identifying a respective light path (Figs. 3-4; ¶¶29-31); 
c) the spectral intensities ascertained and the assigned light path indications are supplied as input data to a thermodynamic model (¶41 thermodynamic model) for a reproduction of spatially resolved training temperature distributions (Fig. 4; ¶¶39-42), and
d) output data of the thermodynamic model  are output as gas temperature distribution (Fig. 4; ¶¶39-42).
In view of the ability to obtain continuous broad wavelengths bands of thermal radiation divided into narrower wavelength bands to form a planar map using a radiation detection device coupled with a wavelength splitting device directed into a combustion chamber as is disclosed in Badami et al. at Figures 3-4 & Paragraphs 29-31, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Badami et al. with the teachings of Vally et al. to obtain a detailed planar map capable of modifying operating parameters.

Regarding claim 2, Vally et al. and Badami et al. further disclose wherein the machine learning routine utilizes at least one of a data-driven trainable regression model, an artificial neural network (Vally et al.: C.4:L.23-38 neural network), a recurrent neural network (Vally et al.: C.4:L.23-38), a convolutional neural network (Vally et al.: C.4:L.23-38), an autoencoder, a deep learning architecture (Badami et al.: ¶41 information can be reduced via a computer algorithm and thermodynamic models), a support-vector machine, a k-nearest neighbors classifier, a physical model (Badami et al.: ¶¶41-42 planar map) and a decision tree (Badami et al.: Fig. 6).
Regarding claim 3, Vally et al. further discloses wherein specific spectral lines of one or more substances, the concentration of which in the combustion chamber is temperature-dependent, are selected as the spectral range (Vally et al.: C.2:L.23-37 – specific spectral lines used for CO2 temperature and concentration; C.4:L.6-42). 
Regarding claim 5, Badami et al. further discloses wherein the spectral range is selected using a spectral filter (Badami et al.: ¶29 filter).
Regarding claim 6, Badami et al. further discloses wherein one or more laser beams (Fig. 3 laser 70) are transmitted through the combustion chamber along different light paths (Fig. 3 – different light paths from the optical sensor 40) and, after passage through the respective light path, are captured by the optical sensor (40).

    PNG
    media_image2.png
    613
    1591
    media_image2.png
    Greyscale

Regarding claim 7, Badami et al. further discloses wherein the different light paths are selected via at least one of direction and of position changes of the optical sensor, of a laser directed into the combustion chamber (Fig. 3 laser 70) and/or of a mirror and or prism arranged along a respective light path (wavelength splitting device 45).
Regarding claim 8, Vally et al. further discloses wherein the machine learning routine (Vally et al.: C.4:L.23-38 neural network) is trained in a calibration phase using a training combustion chamber on the basis of specified temperature distribution data (C.4:L.23-51 – training/calibration is inherent and/or obvious with neural network routines).
Regarding claim 9, Vally et al. and Badami et al. further disclose wherein a thermodynamic model (Vally et al.: C.4:L.23-38 thermodynamic model; Badami et al.: ¶41 thermodynamic model) of the combustion chamber (Vally et al.: Fig. 1; Badami et al.: Figs. 3-4) is used to ascertain a correlation between further operating data of the combustion chamber and a temperature distribution in the combustion chamber (Vally et al.: C.2:L.66-C.3:L.34; C.4:L.23-38; Badami et al.: Fig. 4; ¶¶39-42) and used for training the machine learning routine (Vally et al.: C.4:L.23-38). 
Regarding claim 10, Vally et al. and Badami et al. further disclose wherein further operating data of the combustion chamber are supplied as input data, together with the spectral intensities and the light path indications (Vally et al.: C.2:L.66-C.3:L.34; C.4:L.23-38; Badami et al.: Fig. 4; ¶¶39-42), to the machine learning routine (Vally et al.: C.4:L.23-38 neural network & thermodynamic model; Badami et al.: ¶41 thermodynamic model).
Regarding claim 13, Vally et al. and Badami et al. further disclose an arrangement for measuring a gas temperature distribution in a combustion chamber (Vally et al.: Fig. 1; Badami et al.: Fig. 3), configured for performing a method as claimed in claim 1 (Vally et al.: C.2:L.66-C.3:L.34; C.4:L.23-38; Badami et al.: Fig. 4; ¶¶39-42).
Regarding claims 14-15, Vally et al. and Badami et al. disclose the method of claim 1, and Badami et al. further discloses a computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system (Badami et al.: ¶30 computer; ¶¶49-50 – disclosed methods performed by software, computer program product, and computer-readable storage medium) to implement a method, configured for performing a method as claimed in claim 1 (Badami et al.: Fig. 4; ¶¶39-42; ¶¶49-50) (claim 14) and a computer-readable storage medium having a computer program product as claimed in claim 14 (Badami et al.: Fig. 4; ¶¶39-42; ¶¶49-50) (claim 15).

Claims 4 and 6-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vally et al. and Badami et al. as applied to claim 1 above, and further in view of Kramer (US Pat. 9,885,609).
Regarding claim 4, Vally et al. and Badami et al. disclose the method of claim 1, but are silent regarding capturing light paths in parallel.
In a related field of endeavor, Kramer discloses a method for measuring a gas temperature distribution in a combustion chamber (Kramer: Fig. 2 combustion chamber 68 optical system 80), including using an optical sensor (80) that is directed into the combustion chamber (68) to selectively capture a specified spectral range of an optical spectrum for different light paths (84; C.4:L.50-C.5:L.58 –measuring/identifying specific elements or species in a gas & each port 82 may have an optical device 84) passing through the combustion chamber (68) and wherein the optical spectrum for the different light paths is captured in parallel (Figs. 2-3 – imaging devices 80 may capture different light paths in parallel using multispectral mask arrays 86) and direction-sensitively using a camera as the optical sensor (C.4:L.50-C.5:L.58 optical device 84 may be an imaging device or camera).

    PNG
    media_image3.png
    553
    1218
    media_image3.png
    Greyscale

In view of the ability to utilize viewing ports to capture infrared intensities and frequencies within a combustion chamber using optical imaging devices as is disclosed in Kramer at Figures 2-3 and Columns 4-5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kramer with the teachings of Vally et al. and Badami et al. to enable capture a two-dimensional, spatial discriminating, distribution of temperatures or species of interest within a combustion chamber by utilizing optical ports and optical devices arranged in a circumferential arrangement.

Regarding claim 6, Kramer further discloses wherein one or more laser beams (Kramer: C.4:L.50-C.5:L.7 optical device 84 may be a thermal depiction optical device and may include an infrared laser) are transmitted through the combustion chamber (68) along different light paths (Fig. 3 viewing ports 82; C.4:L.50-63) and, after passage through the respective light path, are captured by the optical sensor (80,84).
Regarding claim 7, Kramer further discloses wherein the different light paths are selected via at least one of direction and of position changes of the optical sensor (Kramer: C.4:L.50-63 – each port may include a positioning device and/or prism), of a laser directed into the combustion chamber (68) and/or of a mirror and or prism arranged along a respective light path (C.4:L.50-63).

	
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vally et al. and Badami et al. as applied to claim 1 above, and further in view of Brummel et al. (EP 2706422 A1).
Regarding claims 11-12, Vally et al. and Badami et al. disclose the method of claim 1, but are silent regarding a soft sensor.
In a related field of endeavor, Brummel et al. discloses a method for measuring a gas temperature distribution in a combustion chamber (Brummel et al.: Abstract – computer aided monitoring of a technical system; Pg. 5, 4th Full Paragraph (F.P.) – technical system is a gas turbine) including further operating data of the combustion chamber (gas turbine) are supplied as input data to a machine learning routine (Pgs. 5-6 neural network) wherein a soft sensor is trained (Pg. 5, 4th F.P. - soft sensor), on the basis of the further operating data and of output gas temperature distribution (Pg. 8, 3rd F.P. - The monitoring according to the invention is preferably carried out based on thermodynamic success factors such as temperatures, pressures, mass and volume flows, efficiencies and the like), for a reproduction of the gas temperature distribution on the basis of the further operating data (Pgs. 5-6 neural network) (claim 11) and wherein a training structure of the trained machine learning routine (Pgs. 5-6 neural network training in advance & acquires more data for learning) is specifically extracted and transferred to a soft sensor (Pg. 5, 4th F.P. - soft sensor) (claim 12).
In view of the ability to utilize a soft sensor to monitor gas turbines to produce appropriate warnings based on tracking deviations from process variables as is disclosed in Brummel et al. at Pages 5-6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brummel et al. with the teachings of Vally et al. & Badami et al. to utilize computer-aided methods for tracking outputs utilizing a neural network and deviations from process variables for generating appropriate warnings and alarms.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Andresen et al. (WO 95/000833 A1) – which discloses characterization of an internal combustion chamber (Andresen et al.: Fig. 4 chamber 6) by using a Raman laser light scatter process (1), UV transmitting windows (2), and a spectrometer (8).  

    PNG
    media_image4.png
    662
    463
    media_image4.png
    Greyscale

Lindermeir et al. (US Pat. 6,271,522) – which discloses quantitative analysis of an exhaust stream (22) utilizing receiver units (25), fiber optic bundles (26), and a spectrometer (21,31).

    PNG
    media_image5.png
    610
    1536
    media_image5.png
    Greyscale


		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884